Paine, J.,
concurring.
Innumerable cases from many states support the law as stated in the syllabus of this case. These cases have been founded upon the fact that many communities have in their midst wonderful hospitals, conducted by devout men and women of Protestant and Catholic churches, who unselfishly render charitable aid to any who knock at their doors. Persons accepting charity in such a hospital, or even pay-patients, have not been allowed to recover for negligence of incompetent servants or for lack of careful treatment. Many of these cases are discussed in the long note found in 14 A. L. R. 563.
In the opinion in the case at bar it states that the articles of incorporation provided that its funds could be paid out to its managers, employees, nurses, superintendents and teachers who rendered services, and under such a broad provision it is easy to see that a private hospital might be so organized for the sole purpose of avoiding all liability for injuries to its patients, thereby using such articles of incorporation as a cloak to avoid liability, while its managers might receive princely salaries even though no dividends could be paid. In Stewart v. California Medical Mis*862sionary & Benevolent Ass’n, 178 Cal. 418, paragraph 2 of the syllabus in 176 P. 46, reads: “Where a hospital charged-prices similar to those charged by other hospitals being conducted for profit and had operated for 13 years without receiving any charity patients, it was a hospital being conducted for profit and not a charitable institution, though the corporation had been organized for charitable purpose.” Tribble v. Missionary Sisters of Sacred Heart, 137 Wash. 326.
In any case it should be open to investigation whether the institution was being conducted ostensibly as a charity institution for the sole purpose of avoiding liability, to better protect those institutions which were bona fide in their object and nature and rendering distinct charitable service to the community.